Citation Nr: 0800897	
Decision Date: 01/09/08    Archive Date: 01/22/08

DOCKET NO.  06-27 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for residuals of a right total knee replacement.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel

INTRODUCTION

The veteran served on active duty from November 1953 to 
October 1955.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from the Hartford, Connecticut, 
Department of Veterans Affairs (VA) Regional Office (RO).

In November 2007, the veteran and his wife provided testimony 
at a video conference hearing before the undersigned Veterans 
Law Judge.  The hearing transcript is of record.  The veteran 
indicated he was sending additional evidence to support his 
claim.  That additional evidence was received in December 
2007, along with a waiver of initial consideration of that 
evidence by the RO.  Thus, the Board may consider that 
evidence in the first instance.  See 38 C.F.R. § 20.1304(c) 
(2007).


FINDING OF FACT

Residuals of a right total knee replacement are manifested by 
severe limitation of motion and severe functional impairment.  
The findings more nearly approximate those of the higher 
rating.


CONCLUSION OF LAW

With resolution of reasonable doubt in the veteran's favor, 
the criteria for an evaluation of 60 percent, but no more, 
for residuals of a right total knee replacement have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.7, 4.71a, Diagnostic Code 5055 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In 
this case, the Board is granting in full the benefit sought 
on appeal, as the veteran indicated at his November 2007 
hearing before the undersigned that he was seeking the 
60 percent evaluation for the service-connected right knee.  
See Transcript at page 3.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2007).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The veteran is contesting the disability evaluation that was 
assigned following the right total knee replacement, 
secondary to arthritis.  As discussed below, the post knee 
replacement rating is at issue.  In the case of the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability (the 
circumstances of the present appeal), separate ratings can be 
assigned for separate periods of time based on the facts 
found, which is called "staged" ratings.  Fenderson v. 
West, 12 Vet. App 119 (1999); see also Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007) (applying staged 
ratings when assigning an increased rating in a manner 
similar to what is done at the initial rating stage pursuant 
to Fenderson).  The analysis in the following decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

Under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5055, following a knee replacement (prosthesis), a 100 
percent evaluation is assigned.  Subsequently, a 60 percent 
evaluation is warranted when there are chronic residuals 
consisting of severe painful motion or severe weakness in the 
affected extremity.  Id.  A minimum of a 30 percent 
evaluation is warranted when there are intermediate degrees 
of residuals weakness, pain or limitation of motion, which is 
to be rated by analogy to Diagnostic Codes 5256, 5261, or 
5262.  Id. 

Under Diagnostic Code 5256, extremely unfavorable ankylosis 
of the knee is evaluated at 60 percent if in flexion at an 
angle of 45 degrees or more.  38 C.F.R. § 4.71a, Diagnostic 
Code 5256 (2007).  If in flexion between 20 and 45 degrees, 
the evaluation is 50 percent. Ibid. If in flexion between 10 
and 20 degrees, the evaluation is 40 percent.  Id.  Ankylosis 
in a favorable angle in full extension or in slight flexion 
between 0 degrees and 10 degrees.  Id.  

Under Diagnostic Code 5260, flexion of the leg limited to 
60 degrees warrants a noncompensable evaluation; flexion 
limited to 45 degrees warrants a 10 percent evaluation; 
flexion limited to 30 degrees warrants a 20 percent rating; 
and flexion limited to 15 degrees warrants a 30 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2007). 

Under Diagnostic Code 5261, extension limited to 5 degrees 
warrants a noncompensable evaluation; extension limited to 
10 degrees warrants a 10 percent evaluation; extension 
limited to 15 degrees warrants a 20 percent evaluation; 
extension limited to 20 degrees warrants a 30 percent 
evaluation; extension limited to 30 degrees warrants a 
40 percent evaluation; and extension limited to 45 degrees 
warrants a 50 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2007).

Under Diagnostic Code 5262, nonunion of the tibia and fibula 
with loose motion and requiring a brace warrants a 40 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5262 (2007).  
Malunion of the tibia and fibula with marked knee or ankle 
disability warrants a 30 percent evaluation; with moderate 
knee or ankle disability, a 20 percent evaluation is 
warranted; and with slight knee or ankle disability, a 10 
percent evaluation is warranted.  Id.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran's disability has been assigned the following 
evaluations:

          20 percent		as of May 25, 2004
        100 percent 		as of November 10, 2004
          30 percent 		as of January 1, 2006

The 100 percent evaluation assigned is based upon the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5055, which 
provide for a 100 percent evaluation for one year following 
knee replacement.  That evaluation is not at issue, as that 
is the maximum evaluation that the veteran can obtain for the 
service-connected right knee, and a higher evaluation is not 
available.  It appears the veteran has limited his appeal to 
the assignment of the 30 percent evaluation after the 
termination of the 100 percent evaluation.  At the November 
2007 hearing, the veteran addressed only those symptoms he 
had experienced after his November 2004 knee replacement 
surgery.  He made no mention of the severity of his knee 
prior to the surgery or that he disagreed with the 20 percent 
evaluation (his notice of disagreement and substantive appeal 
were very general).  Thus, the discussion below relates only 
to the period that the 30 percent evaluation has been 
assigned, which is as of January 1, 2006.

A VA examination of the knee was conducted in March 2006.  
The veteran gave a history of a long recovery following the 
surgery, with some infection present.  The surgery for a 
total knee replacement was conducted in November 2005.  On 
examination there was significant limitation of motion shown.  
He noted the need for some assistive devices to help with 
ambulation.  He complained of significant right knee pain, 
especially on minimal ambulation.  After the examination, the 
examiner reported that the right knee disorder was 
significantly disabling with severe functional limitations.

At the November 2007 hearing, the veteran testified he had 
difficulty flexing and extending his right leg.  He stated he 
underwent physical therapy for two years after the surgery 
and that his flexion had not improved much.  The veteran 
described needing assistance to put on his pants, socks, and 
shoes.  He also had trouble going up and down the stairs in 
his house (and stairs overall).  He stated that by the 
evening, he would go up the stairs on his hands and knees to 
go to bed.  The veteran stated he had difficulty getting in 
and out of the car because he could not bend his knee well.  
He testified that his leg was not weak and that he did not 
have a lot of pain, but that his problem was his lack of 
being able to bend his knee.  He felt that this limited him 
tremendously.  The veteran stated that he had spoken to his 
doctor about his symptoms and was told that there was nothing 
they could do with his limitation of motion.

The veteran's wife stated she had witnessed a drastic change 
in the veteran's leg.  She stated it was difficult to get him 
in and out of the car, which was a "major process."  
Additional lay statements from family and friends were 
received.  These statements concerning impairment and 
inconvenience caused by the knee, especially since the 
surgery.

The Board has carefully reviewed the evidence of record and 
finds that the evidence supports the grant of a 60 percent 
evaluation, but no more, for the residuals of a right total 
knee replacement under Diagnostic Code 5055.  See 38 C.F.R. 
§ 4.71, Diagnostic Code 5055.  While the veteran stated 
specifically he did not have a lot of pain in his knee, he is 
limited severely with his range of motion.  At the time of 
the March 2006 VA examination, the veteran was able to flex 
his knee to 54 degrees.  The physician noted the veteran had 
flexion contracture and acknowledged that the veteran's 
limitation of motion was significantly limited, which he 
described were the veteran's main problems.  The veteran's 
right knee was swollen at the time of the examination.  The 
examiner described the veteran's functional limitations as 
"severe."  The veteran has described severe discomfort with 
walking, going up and down the stairs, and other daily 
activities, which have been limited because of his service-
connected disability.  Although his range of flexion remains 
only slightly limited (see 38 C.F.R. § 4.71a, Diagnostic Code 
5260), his range of extension is more severely limited (see 
38 C.F.R. § 4.71a, Diagnostic Code 5261), and his overall 
functional loss that he experiences are analogous to that 
normally associated with a more severe condition.  The 
undersigned finds the veteran's testimony at the November 
2007 hearing as to his functional limitations to be credible, 
and that the conclusion is supported by the fact that his 
knee disability is severe.  

An evaluation in excess of 60 percent is not available under 
Diagnostic Codes 5055, 5256, 5261, or 5252.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5055, 5256, 5261, 5262.  The 
100 percent evaluation under Diagnostic Code 5055 is assigned 
only for the one-year period following implantation of a 
prosthesis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5055.  
Even if the veteran's limitation of extension and flexion 
were evaluated separately, that would not establish an 
evaluation in excess of 60 percent.  There is no instability 
for consideration under Diagnostic Code 5257.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (2007).  Both medical 
professional and the veteran have specifically denied 
instability.

Additionally, the Board has specifically considered the 
guidance of DeLuca v. Brown, 8 Vet. App. 202 (1995); however, 
the analysis in DeLuca does not assist the veteran, as he is 
receiving the maximum disability evaluation for the knee.  
See Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (implicitly 
holding that once a particular joint is evaluated at the 
maximum level in terms of limitation of motion, there can be 
no additional disability due to pain).

The Board notes that in the March 2006 VA examination report, 
the examiner noted the veteran had three scars around his 
knee.  Two of them he specifically noted were not tender.  He 
was silent as to the third scar; however, the veteran has not 
reported any symptoms associated with his scars.  Based on 
the clinical findings, the preponderance of the evidence is 
against a finding that a separate, compensable evaluation for 
any of the scars on the right knee is warranted.  See 
38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 (2007) 
(A 10 percent disability evaluation is warranted for a scar 
which is superficial and unstable, superficial and painful on 
examination, or one which limits the part affected).

For the reasons stated above, the Board finds that a 
60 percent evaluation is warranted for right knee injury, to 
include tricompartmental arthritis.


ORDER

An evaluation of 60 percent, but no more, is granted for 
residuals of a right total knee replacement, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.


________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


